DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
in line 1  “conventional toilets” should be replaced with –a conventional toilet--; 
in line 2, before “combination” –a—should be added; 
in line 2 after the word “between” “the” should be deleted and replaced with –a--; 
in line 3 before the phrase “toilet bowl” –a—should be added; 
in line 3 before the phrase “toilet water tank” –a—should be added; 
in line 4, “having” should be replaced with –has—; 
in line 5 “having” should be replaced with –has--; 
in line 5, before the phrase “waste pipe” –a—should be added; and
in line 5 – 6 “toilet configuration” should be replaced with –the conventional toilet-- .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2020/0217058 (hereinafter Dragomir).
Regarding claim 1, Dragomir discloses a urinal bypass (10) for a conventional toilet (60) comprising one or more holes, slots, tubes, cavities, or a combination thereof (70, 78) located between a back of a toilet bowl and a toilet water tank (fig. 4); wherein said urinal bypass has an input end (12) for accepting urine and liquid and has an output end (44) for draining urine and liquid directly into a waste pipe (74) of the conventional toilet (fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2016/0289945 and US Patent Application Publication 2012/0246816 are directed to the state of the art of urinal attachments to conventional toilets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754